Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	`Applicant’s election without traverse of Group I in the reply filed on March 16, 2022 is acknowledged.
3.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claims 1-3, 6, 7, and 10, the language denoted  by “may” renders the claims indefinite, because “may” is not definitive; it is unclear if or to what extent the language denoted by “may” is optional.
	Secondly, with respect to claim 10, it is unclear what constitutes “two or more kinds of the above structures in a molecular thereof”; it is further unclear how “kinds” is to be interpreted.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 4, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffmann et al. (US 2015/0210886 A1).
	Hoffmann et al. disclose coating compositions comprising a polyol, blocked polyisocyanate, and substituted guanidines that satisfy applicants; claimed structure.  See abstract and paragraph [0020].  The position is taken that the properties of claim 10 are inherent to the substituted guanidines.
6.	Claims 1, 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2015/0210886 A1) in view of EP 905163 A1.
	Hoffmann et al. disclose coating compositions comprising a polyol, blocked polyisocyanate, and substituted guanidines that satisfy applicants’ claimed structure.  See abstract and paragraph [0020].  In view of the disclosure within Hoffman et al. regarding the structure of the guanidine compound, the position is taken that it would have been obvious to employ the specifically disclosed guanidine catalysts disclosed within paragraph [0022] of the secondary reference as the guanidine compound of the primary reference.  One would have reasonably expected the substituted guanidines of the secondary reference to possess the properties of claim 10. 
7.	Claims 1, 7, 10, and 11 are are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2015/0210886 A1) in view of Gaud et al. (US 2011/0015304 A1.
	Hoffmann et al. disclose coating compositions comprising a polyol, blocked polyisocyanate, and substituted guanidines.  See abstract and paragraph [0020].  Gaud et al. disclose conjugated bis-guanidine that corresponds to applicants’ claimed structure.  See paragraphs [0024]+.  In view of the similar guanidine structures between the primary and secondary reference, the position is taken that it would have been obvious to employ the conjugated bis-guanidine compound as the guanidine compound of the primary reference.  One would have reasonably expected the substituted guanidines of the secondary reference to possess the properties of claim 10. 
8.	Claims 2, 3, 6, 8, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765